Exhibit 10.3

 

FIRST AMENDMENT TO MASTER COLLABORATION AGREEMENT

 

This First Amendment to Master Collaboration Agreement (this “Amendment”) is
made and entered into as of August 27, 2020 (the “Amendment Effective Date”), by
and between and Vertex Pharmaceuticals Incorporated (“Vertex”) and Kymera
Therapeutics, Inc. (“Company”), and amends that certain Master Collaboration
Agreement (the “Agreement”), dated as of May 9, 2019 by and between Vertex and
Company. All capitalized terms used, but not otherwise defined, in this
Amendment shall have the meaning given to them in the Agreement.

Whereas, pursuant to Section 13.6 of the Agreement, the Parties wish to amend
the Agreement in accordance with the terms and conditions set forth herein.

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants set forth below, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, Vertex and Company hereby agree as
follows:

1.Amendments.

1.1Section 1.84 of the Agreement is hereby deleted and replaced in its entirety
with the following:  

“1.84“Existing Third Party Agreement” means that certain Collaboration Agreement
by and between Company (formerly known as Project Chimera, Inc.) and
GlaxoSmithKline Intellectual Property Limited (the “Counterparty”), dated as of
October 3, 2017, as amended by the First Amendment to Collaboration Agreement
dated as of August 27, in the form it exists on the Amendment Effective Date.”

1.2Sections 5.1.4(b)(ii) and (iii) of the Agreement are hereby deleted and
replaced in their entirety with the following:

“(ii) to the extent necessary for Company to grant to the Counterparty the
non-exclusive license under Section 4.3(b) of the Existing Third Party Agreement
for the Counterparty to perform research, development and commercialization
activities and (iii) to the extent necessary for Company to perform its
obligations, and grant to the Counterparty the rights, under Section 3.8 and
Section 6.1(b) of the Existing Third Party Agreement, in each case ((i)-(iii)),
to the extent each such grant exists under the Existing Third Party Agreement.”

1.3The second sentence of Section 5.7 of the Agreement is hereby deleted and
replaced in its entirety with the following:

“In addition, notwithstanding the foregoing, the rights and licenses granted to
the Counterparty pursuant to Section 3.8, Section 4.1(b), Section 4.3(b) and
Section 6.1(b) under the Existing Third Party Agreement, and the Counterparty’s
practice of such rights and licenses, shall not constitute a breach of Section
5.6; provided that Company may not amend, modify or restate the Existing Third
Party Agreement (i) to expand the scope of the licenses and rights granted to
the Counterparty pursuant to Section 3.8, Section 4.1(b), Section 4.3(b) and
Section 6.1(b) under the Existing Third Party Agreement in a manner that would
constitute a breach of Section 5.6 or (ii) to add any Reserved Target, Vertex

 

--------------------------------------------------------------------------------

 

Target or Terminated Target as a Collaboration Protein Target (as defined in the
Existing Third Party Agreement) for so long as such Target is subject to the
restrictions set forth in Section 5.6.”

1.4Section 5.12.3(b) of the Agreement is hereby amended by adding “and Section
6.1(b)” immediately after the reference to “Section 4.3(b)”.

1.5The second sentence of Section 7.7 of the Agreement is hereby deleted and
replaced in its entirety with the following:

“As of the Amendment Effective Date, the Existing Third Party Agreement is
hereby deemed a Company In-License Agreement and Collaboration In-License
Agreement and subject to the terms and conditions set forth in this Section
7.7.”  

2.

Miscellaneous.  Except to the extent expressly amended hereby, the terms and
provisions of the Agreement shall remain in full force and effect. Sections
13.11 and 13.19 of the Agreement are hereby incorporated herein by
reference.  This Amendment, together with the Agreement as amended hereby,
constitutes and contains the complete, final and exclusive understanding and
agreement of the Parties and cancels and supersedes all prior negotiations,
correspondence, understandings and agreements, whether oral or written, between
the Parties respecting the subject matter hereof.

[Signature Page Follows]




 

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties have by duly authorized persons executed this
Amendment to Master Collaboration Agreement as of the Amendment Effective Date.

 

 

VERTEX PHARMACEUTICALS INCORPORATED

KYMERA THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Aaron S. Reaves

 

By:

 

/s/ Nello Mainolfi

 

 

 

 

 

 

 

 

 

Name:

 

Aaron S. Reaves

 

Name:

 

Nello Mainolfi

 

 

 

 

 

 

 

 

 

Title:

 

SVP- Business Development

 

Title:

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 